Citation Nr: 0507553	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for residuals of a left 
arm injury.

3.  Entitlement to service connection for residuals of a 
spinal cord injury.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to November 1945 and active duty from September 1946 to 
February 1949.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2003, the Board found that 
new and material evidence had been received to reopen the 
claim of entitlement to service connection for malaria.  The 
Board noted that it would undertake additional development of 
the issues of entitlement to service connection for malaria, 
residuals of a left arm injury and residuals of a spinal cord 
injury.  In October 2003, the Board remanded the claims to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service medical records include a notation that the 
veteran had malaria while on active duty; however, the 
competent medical evidence is negative for a current 
diagnosis of malaria or residuals of malaria.  

3.  The competent medical evidence is negative for a current 
diagnosis of a left arm disability or residuals of a left arm 
injury.  

4.  The preponderance of the competent medical evidence of 
record shows that the veteran's degenerative arthritis of the 
lumbosacral spine and thoracic spine with compression 
deformity, L1, did not begin during service or for many years 
thereafter and is not causally linked to any incident of 
active duty.  


CONCLUSIONS OF LAW

1.  Service connection for claimed malaria or residuals of 
malaria is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for claimed residuals of a left arm 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Service connection for residuals of a spinal cord injury 
or a back disability, to include arthritis of the 
thoracolumbar spine, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Discussions in the April 2002 
rating decision on appeal, the September 2002 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) dated in December 2003 and August 2004 adequately 
informed him of the information and evidence needed to 
substantiate all aspects of his claims for service 
connection.  

A VCAA notice letter dated in October 2001 informed him of 
the VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that this document shows that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran before the rating decision on appeal.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  A December 2004 letter informing 
the veteran that his claims had been returned to the Board 
informed him that he could submit "any additional evidence" 
directly to the Board, providing certain time limits were 
met.  In addition, in September 2004, the veteran indicated 
that he had no more evidence to submit, and requested that 
his appeal be certified to the Board immediately.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.    

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded VA examinations in July 2003 with 
regard to his claims.  The Board finds that the relevant 
medical evidence of record, to include the report of these VA 
examinations, contains sufficient detail to make a decision 
on his claims.  Thus, there is no duty to provide any 
additional examinations with regard to the veteran's claims.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  Again, the Board notes that in September 2004 the 
veteran indicated that he had no more evidence to submit and 
requested that his appeal be certified to the Board 
immediately.  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
appellant desires the Board to proceed with its appellate 
review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains that he currently has a recurrence or 
residuals of an episode of malaria that occurred during 
service.  He also maintains that he now has residuals of 
injuries to the left arm and spinal cord incurred when he 
fell approximately 30 feet from a fence at Marikina, Training 
Camp, Rizal, in 1947.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records include the report of 
an October 1945 physical examination that was negative for 
defects of the nervous system or musculoskeletal system.  In 
an October 1945 processing affidavit, the veteran reported 
that had contracted malaria.  Subsequent physical 
examinations conducted in September 1946 and January 1949 
were normal.  

A July 2000 Medical Certification from A.B.M., M.D., provides 
that the veteran came for treatment for severe pain of the 
left arm and dorsal region of the lower back, due to a fall 
at a training camp in 1947.  

In an August 2000 affidavit, Dr. A.B.M. testified that he had 
treated the veteran as an outpatient since 1950 for chronic 
malaria, numbness, fracture of the bones of the left arm and 
an injury of the spinal cord.  These were recurrences of 
illnesses or injuries he suffered while on active duty.  

An October 2001 medical evaluation from Dr. A.B.M. provides a 
history of treatment of the veteran for the claimed 
conditions since May 1950.  The report provides a history of 
malaria and injuries of the left arm and spinal cord and hips 
region during service.  The current diagnosis was "chronic 
malaria diseases with h-fever recurrent"; "fatal" 
fractured bone left arm, and injury to the spinal cord 
recurrent severe pain, numbness, "pricking" in the region.  

An excerpt from the List of Registered Physicians from the 
Professional Regulations Commission shows that Dr. A.B.M. was 
not identified as a registered physician.  

The Report of a July 2003 VA spine examination indicates that 
the veteran's claims file was reviewed.  The veteran 
currently complained of constant pain in the thoracolumbar 
spine, moderate to severe, aggravated by walking.  The report 
provides the results of physical and clinical examinations.  
The final diagnosis was degenerative arthritis lumbosacral 
spine and thoracic spine with compression deformity at L1.  

The report of a July 2003 VA examination for infectious 
diseases indicates that the veteran's claims file was 
reviewed.  The report provides the results of physical and 
clinical examinations.  The final diagnosis was no residuals 
of malaria.  

The Report of a July 2003 VA examination of the bones 
indicates that the veteran's claims file was reviewed.  The 
veteran currently complained of constant pain and stiffness 
of the left shoulder.  The report provides the results of 
physical and clinical examinations.  The final pertinent 
diagnosis was no signs of traumatic arthritis of the 
shoulders or elbows, and history of humeral fracture, no 
residuals on present X-ray.  

In correspondence received from the veteran in July 2004, he 
asserted that he would forward his clinical records from 1950 
to 1999.  He noted that Dr. A.B.M. was sick due to old age, 
and his hospital had been closed for years.  



Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Certain diseases, including 
arthritis and malaria, may be presumed to have incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski , 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
veteran's claims.  

Turning first to the claims for service connection for 
malaria and residuals of an injury to the left arm, the July 
2003 VA examination reports are competent medical evidence 
that the veteran does not have either claimed disorder.  The 
examinations were conducted by physicians, and the reports 
include a review of the veteran's records and set forth 
current physical and clinical findings.  These examinations 
rule out current diagnoses of malaria or residuals of malaria 
and residuals of a left arm injury.  

The Board has considered the statements from A.B.M., alleging 
that he is a doctor and claiming that the veteran has current 
malaria and residuals of an injury to the left arm.  However, 
an excerpt from the List of Registered Physicians from the 
Professional Regulations Commission shows that A.B.M. was not 
identified as a registered physician.  Moreover, his 
statements do not purport to be based on a review of the 
veteran's service medical records.  Neither he nor the 
veteran has submitted any corroborating treatment records, 
although each contends that A.B.M. has treated the veteran 
since 1950.  It is also pertinent to note that the service 
medical records show no injury involving the left arm.  While 
there is a notation of malaria during service, there is no 
post-service medical evidence that reflects treatment for a 
recurrence of malaria or residuals of an episode of malaria.  
In view of the foregoing, to include the evidence in the file 
that fails to confirm that A.B.M is a physician, the Board 
accords no probative value to A.B.M.'s findings and opinions.  

The Board is cognizant of the notation of malaria in the 
veteran's service medical records.  Specifically, a 
processing affidavit dated in October 1945 refers to an 
episode of malaria in January 1945, and there is a statement 
from D.M., dated in March 1945 claiming that the veteran had 
been hospitalized for malaria for five months.  However, 
aside from the fact that there are no contemporaneously 
recorded medical records that show actual treatment for 
malaria, as noted above, the July 2003 VA examination 
specifically ruled out a current diagnosis of malaria or 
residuals of malaria.  There is no competent evidence of 
record to indicate otherwise.  A July 2003 VA examination 
also specifically ruled out a current diagnosis of a left arm 
disability or residuals of a left arm injury.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer, 3 Vet. 
App. 223, 225 (1992).  In the absence of competent evidence 
of a current disability, service connection for malaria and 
residuals of a left arm injury is not warranted. 

Turning to the veteran's claim for residuals of an injury to 
the spinal cord, the Board recognizes that a July 2001 VA 
examination of the veteran's spinal cord resulted in a 
current diagnosis of a back disability.  However, the 
examiner did not relate the current diagnosis to the 
veteran's active duty, to include the claimed trauma.  In 
fact, as noted above, the veteran's service medical records 
are negative for complaints, symptoms, findings or diagnoses 
relating to a back or spinal cord injury.  

As noted above, A.B.M.'s statements are not entitled to any 
probative weight.  Thus, his reports linking any current back 
or spinal complaints or diagnoses to an in-service injury do 
not constitute competent medical evidence supporting the 
veteran's claim.  

The Board also finds it noteworthy that there are no actual 
treatment records pertaining to the spinal cord or back dated 
within one year of service, or indeed for decades thereafter.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To summarize, there is no competent medical evidence of 
record to a back or spinal injury during service, or 
treatment for residuals of a back or spinal cord injury 
within decades following the veteran's separation from 
service, or any competent opinion linking a current back 
disability to an in-service injury.  Thus, service connection 
must be denied.  

The Board recognizes that the statements from A.B.M were 
found to be new and material evidence sufficient to reopen 
the veteran's claim for service connection for malaria in the 
Board's October 2003 decision.  However, aside from the fact 
that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed (see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)), that 
decision was entered before the RO's obtaining information 
that failed to show that A.B.M. was registered as a 
physician.  

The Board has also considered the contentions by the veteran 
that he has the disabilities at issue and that they either 
began during or as the result of service.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis or the 
etiology of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As a result, his own assertions, as 
well as the statements from A.B.M., are not probative to the 
critical issues in this case of whether the veteran has a 
current diagnosis of any of the claimed disabilities and, if 
so, whether any of these disabilities are linked to service.

As the preponderance of the evidence is against each of the 
veteran's claims the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).









ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for residuals of a left arm 
injury is denied.

Entitlement to service connection for residuals of a spinal 
cord injury is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


